Citation Nr: 1108615	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-32 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 8, 2007, and as 50 percent disabling thereafter.

2.  Entitlement to a compensable initial rating for hepatitis C prior to January 21, 2009, and a rating in excess of 10 percent thereafter for hepatitis C with cirrhosis.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for hypertension, including as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to January 1968.  Among his awards and decorations were the Vietnam Service Medal and the Combat Infantryman's Badge.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A May 2004 rating decision granted service connection for PTSD that was awarded an initial 30 percent disability rating.  In a September 2004, rating decision, the RO granted service connection for hepatitis C that was assigned an initial noncompensable rating, and denied service connection for hypertension.  The Veteran perfected an appeal as to the RO's determinations.  Jurisdiction of his case is presently with the VA RO in Jackson, Mississippi.

In a January 2010 rating decision, the RO granted service connection for cirrhosis of the liver, and recharacterized the disability as hepatitis C with cirrhosis of the liver.  In a June 2010 rating decision, the RO awarded a 50 percent rating for PTSD, effective from March 8, 2007.  Then, in an August 2010 rating decision, a 10 percent rating for hepatitis C with cirrhosis was awarded, effective from January 21, 2009.

In his September 2005 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge (Board hearing) and, in October 2005, requested to testify during a videoconference hearing.  But, in March 2006, he requested to testify during a personal hearing at the RO that was conducted in July 2010.  In August 2010, the RO advised the Veteran by telephone that the tape on which his hearing was recorded was accidently destroyed, although notes of the hearing were of record, and that he may request another hearing.  The Veteran said he did not want another hearing and asked that his claim be adjudicated.  A September 2010 record indicates that RO personnel contacted the Veteran again by telephone to clarify if he still wished to testify during a Board hearing.  He said that he did not and again requested that his case to forwarded to the Board.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, post traumatic stress disorder has been manifested by moderate occupational and social impairment with reduced reliability and productivity throughout the appeal period.  It has not been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving all doubt in the Veteran's favor, hepatitis C has been manifested by debilitating and disabling symptoms that include fatigue, arthralgias, and mild heptomegaly, and some weight fluctuation throughout the appeal period.  It has not been manifested by daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication; or by incapacitating episodes.

3.  The probative and credible evidence of record preponderates against a finding that hypertension was incurred during the Veteran's active military service, nor was it manifested within a year of his discharge, and is not shown to be due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the schedular criteria for an initial 50 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial 10 percent rating, but no higher, for hepatitis C are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7354 (2010).

3.  Hypertension was not incurred in or aggravated by active military service nor may it be presumed to have been incurred therein, and it is not due to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In December 2003, February, May and June 2004, February 2005, and June 2010 letters, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a November 2009 letter regarding other claims, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  He was afforded VA examinations in April, September, and July 2004, November 2005, January 2009, and January, and July and August 2010.  These records satisfy 38 C.F.R. § 3.326.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

A. Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities that assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (CAVC) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

1. PTSD

The record reflects that, in the May 2004 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating under Diagnostic Code 9411.  In the June 2010 rating decision, the RO awarded a 50 percent evaluation for the Veteran's service-connected PTSD, effective from March 8, 2007.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a non- service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  Upon review of the evidence of record, the Board concludes that the objective medical evidence is in approximate equipoise as to whether a 50 percent rating is warranted prior to March 8, 2007.  Hence, to that extent, the claim is granted.  However, a rating in excess of 50 percent for PTSD is not warranted for any time since the Veteran filed his initial claim in November 2003.

VA medical records, dated from 1999 to 2010, indicate that Veteran's service-connected PTSD is treated with prescribed medication and individual psychotherapy.  

VA outpatient mental health records, dated from September to November 2003, reflect that the Veteran had issues with paranoia and did not like anyone behind his back.  Objectively, there was no psychosis except for paranoia, and no suicidal or homicidal ideation.  He had good hygiene, was alert, and his speech was normal.  A GAF score of 58 was assigned.  

The Veteran underwent VA examination in April 2004.  According to the examination report, the Veteran received VA medical treatment for PTSD for the past 9 years.  He complained of intrusive thoughts, survivor guilt, significant social withdrawal, nightmares, and a long history of hyperstartle and hypervigilance.  He was married to his sixth wife, and said his isolation affected his married life.  The Veteran also had flashbacks and emotional numbing.  He had no social friends other than his contact with a motorcycle club with whom he rode on occasion and belonged to several service organizations but merely ate in their restaurants on occasion.  His activities and leisure pursuits were all of a solitary nature such as fishing and riding his motorcycle.  The VA examiner noted that the Veteran lived a low demand, low stress lifestyle since leaving full time employment four years earlier.  He spent time alone, had few social contacts, and isolated even from his wife and children.  

Objectively, the Veteran was oriented, his speech was normal, and his eye contact was appropriate.  His mood was somber.  He did not appear irritable, cynical, or sarcastic to the examiner.  He denied hallucinations and no delusional material was elicited.  The Veteran had no problems in his ability to maintain personal hygiene and other basic activities of daily living.  His memory was not impaired and no obsessive or ritualistic behavior was described.  He presented as morose and taciturn.  The assessment was PTSD.  The Veteran had distressing dreams, and daily intrusive thoughts with occasional flashback sensations.  He had significant avoidance behavior, emotional numbing, and a strong sense of foreshortened future, with marked survivor guilt.  The Veteran also showed significant features of autonomic reactivity in disturbed sleep, moodiness, irritability, hypervigilance, and hyper startle.  The Axis I diagnosis was PTSD and a GAF score of 58 was assigned.  The examiner noted that the Veteran lived in isolation, was emotionally distant from his wife and children, spent time in solitary pursuits, and tried to stay away from others to avoid provocation and trouble issues.

A January 2005 VA outpatient record indicates that the Veteran was facing an impending divorce.  Objectively, he was oriented and his insight and judgment were good.  His mood was dysphoric and he was irritable.  

In a signed statement submitted in September 2005, the Veteran's wife said that he hid his real PTSD symtoms.  She said that he had difficulty maintaining family and personal relationships, was divorced several times, and that they were in marital counseling.  Further, she indicated that he was easily angered, had severe road rage, and was unable to go anywhere that there was a crowd.  He was suspicious and distrustful of others and had suicidal ideation.  She feared that, during his nightmares, he would mistake her for "the enemy" and hurt her.  He had memory problems and depression, went off on his own, and was tearful without reason.

When seen in the VA outpatient mental health clinic in September 2005, the Veteran complained of a persistent easy tendency to tears or anger, slept poorly, and was socially withdrawn and avoidant.  Objectively, he was well groomed, and depressed with a congruent mood.  There were no suicidal or homicidal ideations and no delusions or hallucinations, but nightmares persisted.  He was oriented with fairly good insight and impulse control.  PTSD was diagnosed and a GAF score of 55 was assigned.

The Veteran underwent VA examination in November 2005 and told the examiner he had not worked since approximately 2000.  He lived with his wife and her three children.  His psychiatric treatment included prescribed medication and individual and marital counseling.  The Veteran complained of memory problems, combat-related nightmares approximately twice a week and sleep difficulty, marital conflict regarding his stepchildren, financial problems, and a depressed mood.  The VA examiner said that the Veteran's psychiatric symtoms appeared to be of mild to moderate severity that occurred a few times a week and were present over the last year.  The Veteran reported that he was married six times and married his current wife in 2001; he has argued with her about the stepchildren but have gone on outings together.  He had close relationships and regular contact with several relatives (sons, brothers, and his mother).  He regularly attended events at veterans' clubs and denied any suicide attempts or aggressivity since last examined by VA.

Objectively, the Veteran was dressed appropriately, with fair grooming and hygiene.  He was able to independently care for his personal hygiene and other basic activities of daily living.  The Veteran maintained good eye contact and displayed no inappropriate behaviors during the interview.  He was alert and oriented with average memory and concentration.  His speech was normal and he denied psychotic symptoms such as hallucinations and delusions.  His affect was appropriate to content.  The Veteran denied any impulse control problems and had no suicidal or homicidal thoughts.  His sleep was impaired and he had combat-related nightmares approximately twice a week.  He did not describe panic attacks or panic-like symtoms or obsessive or ritualistic behaviors.  The Axis I diagnoses were PTSD and depressive disorder, not otherwise specified (NOS), and a GAF score of 55 was assigned.  The examiner said that a GAF score for PTSD would be 59 and for depressive disorder, NOS, would be 60.   

When seen in the VA outpatient mental health clinic on March 8, 2007, the Veteran complained of increased anxiety and severe depression due to the loss of his wife by divorce and her re-marriage.  The Veteran felt more depressed during the past four months, with sleep difficulty, anhedonia, decreased appetitie and energy, increased suicidal ideation, and more seclusion.  Learning that his former wife was re-marrying caused more distress and anxiety for him and worsened his suicidal ideation.  He had more flashbacks of combat-related situations with easy startle and excitability.  The Veteran was hospitalized by VA for suicidal ideations and reported increased anxiety over his life situation with severe depression and some flashbacks.  At admission, his GAF score was 20 and, at discharge, it was 71.  

When seen in the VA outpatient clinic in April 2007, the Veteran was noted to be doing better.  He was well-groomed and calm with no suicidal or homicidal thoughts and no delusions or hallucinations.  He had good insight and a GAF of 60 was assigned.     

From May to June 2007, the Veteran was treated in a month long in-patient VA PTSD program.  He complained of depression, isolation, sleep problems, night sweats, hypervigilance, anxiety, relationship problems and increased startle response, along with memory problems, hypervigilance, and anxiety.  When examined at admission, he was alert and oriented with no bizarre tics or mannerisms.  

A September 2007 VA outpatient record includes the Veteran's complaints of intrusive thoughts, hyperarousal, and guilt.  Objectively, he had good hygiene and eye contact with no evidence of anxiety or irritability.  He was oriented, his speech was normal, and his insight and judgment were good.  A GAF score of 55 was assigned.

A December 2008 VA outpatient record reflects the Veteran's complaints of combat-related nightmares three to four times a week.  He was tearful, avoided people, felt hopeless and worthless, and had decreased appetite.  He lost 10 to15 pounds in the last year with decreased energy level and constant fatigue.  Objectively, his grooming and hygiene were fair and he was cooperative.  He had fair eye contact with normal speech.  His mood was depressed and his thought process was well organized.  He denied suicidal thoughts and his insight and judgment were fair.  A GAF score of 45 was assigned.

In January 2009, the Veteran underwent VA examination.  According to the examination report, the Veteran was divorced from his sixth wife in 2006 and was currently involved in a relationship.  He had regular contact with his three children and said that he was "close to my sons".  The Veteran had three grandchildren, one of whom he saw on a daily basis while living with his son, another he saw often, and the third with whom he lost contact.  He said that, when they got together as a family, they talked and played poker and pool, but he denied having any friends.  The Veteran reported having thoughts about becoming assaultive but said he did not look to fight.  He denied any homicidal ideations but had a history of suicidal ideation.

Objectively, the Veteran was clean and casually dressed, was able to maintain his personal hygiene, and had assistance with some of his activities of daily living.  He maintained fair eye contact during the interview and interacted in a cooperative and appropriate way.  His speech was normal and there was no evidence of any hallucinations, delusions, or psychotic symtoms.  He was alert and oriented.  His long term memory was intact but he had some short term memory problems.  The Veteran's judgment was fair to good and he understood that he had some problems (insight).  His mood appeared somewhat depressed and his affect constricted to flat.  His energy was low and he felt worthless and guilty.  There was an increase in how easily he felt sad and irritable.  He denied panic attacks or generally anxiety, and ritualistic or compulsive behaviors.  The Axis I diagnoses include PTSD and depressive disorder, NOS, and a GAF score of 48 was assigned.  The VA examiner noted that there was reduced reliability and productivity due to PTSD signs and symtoms and anxiety associated with PTSD.  It was noted that, while the Veteran was able to perform self-care, he was encouraged and supported by his son, with whom he lived. 

According to a March 2009 VA outpatient record, the Veteran felt depressed but it was difficult to determine its depth as his gastrointestinal doctor felt his lack of energy and recent 10 to 15 weight loss was due to his hepatitis C that did not respond to three courses of antiviral therapy.  

An October 2009 VA outpatient record reflects the Veteran's complaints of nightmares, sweats, anger, depression, irritability, social withdrawal, and survivor guilt.  Objectively, he was alert and oriented with logical thought processes; and a GAF score of 45 was assigned.  

When evaluated by a VA clinic psychiatrist at the end of October 2009, the Veteran said that he was depressed and teared up a lot.  He was angry and irritable, isolated himself, felt hopeless but not worthless or helpless, and neglected his grooming and chores, but attended to his hygiene with some effort.  He had an intermittent anxiety problem since the 1960s.  When anxious, he sweated and had an increased heart rate.  He angered easily but denied being violent.  He had sleep difficulty and nightmares.  Objectively, the Veteran was alert, casually dressed, and unshaven.  He was oriented and his speech was clear and normal.  The Veteran denied delusions, hallucinations, and suicidal or homicidal thoughts or intent.  His affect was blunted and his memory and concentration were adequate.  The diagnoses included PTSD, major depressive disorder, recurrent without psychosis, anxiety disorder, NOS, and insomnia.

During the July 2010 RO hearing, the Veteran reported that he was married six times.  He had no personal friends but was close to his children.  He did not like crowds and isolated himself.  He believed his PTSD symptoms had worsened.

In August 2010, the Veteran underwent VA examination.  According to the examination report, the Veteran complained of sleep problems, chronic depression, and suicidal ideation with no plan or intent.  He had easy irritability, hypervigilance, and impaired concentration.  The Veteran was anxious in crowds and remained hypervigilant.  He reported a loss of pleasure and interest in activities and said that he felt numb and detached.  The Veteran maintained contact with his adult children and lived with his girlfriend for the past few years.  It was noted that he had moderately impaired concentration rather than memory problems.  The Veteran said that he retired in 2001 when he was placed on medical retirement.  

Objectively, the Veteran was alert, attentive, and oriented with normal speech and goal-directed thought processes.  He reported his mood as depressed and irritable and his affect was depressed.  His memory was intact and he had moderate concentration problems.  He had chronic suicidal ideation without current plan or intent and denied homicidal ideation.  The Veteran maintained his own activities of daily living.  He was appropriately dressed and groomed.  Moderate to severe symtoms occurred on a daily basis.  A GAF score of 50-51 was assigned.

After reviewing the record and the relevant rating criteria, it is concluded that a 50 percent rating, but no more, is warranted for the Veteran's PTSD for the period prior to March 8, 2007.  The VA examinations and outpatient treatment records suggest that a 50 percent rating is possibly in order.  In September and November 2003, a VA clinic psychiatrist reported the Veteran's paranoia and assigned a GAF score of 55.  The April 2004 VA examiner said that the Veteran had significant features of autonomic reactivity in disturbed sleep, moodiness, irritability, hypervigilance, and hyperstartle, and lived in isolation - keeping emotionally distant from his family and assigned a GAF score of 58.  In September 2005, a VA psychiatrist reported the Veteran's social withdrawal, isolation, and depression, although he was oriented and a GAF score of 55 was again assigned.  The November 2005 VA examiner described the Veteran as mildly to moderately impaired and assigned a global assessment of functioning score of 59.  

Thus, it seems that the GAF scores assigned prior to March 8, 2007, are not inconsistent with the symtoms reported of moderate psychiatric disability and there is some basis for an increased rating as discussed herein.

The available outpatient records reflect the Veteran's complaints of depression, social isolation, easy irritability and anger, combat-related sleep difficulty, and hyperarousal.

As noted above, a global assessment of functioning score is a scale reflecting a patient's psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Carpenter, 8 Vet. App. at 242.  It is wholly appropriate for adjudicators to look to these scores in evaluating psychiatric disability since, as noted above, the evaluation of such disabilities involves the application of a rating schedule that in turn is based on average impairment of earning capacity.

The April 2004 and November 2005 VA examination reports reflect symptoms consistent with a 50 percent evaluation.  The other objective medical evidence, including the VA treatment records, dated from 2003 to 2007, further demonstrates that the Veteran reported anger and irritability, sleep difficulty and nightmares, intrusive thoughts, hyperarousal, social isolation, depression, and impaired memory.

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether it is reasonable to conclude that the disability picture is comparable to a 50 percent evaluation prior to March 8, 2007.  Overall, the evidence shows that there is a question as to which of the two evaluations should apply, 30 percent or 50 percent, since the current level of disability arguably, but not clearly, approximates the criteria for a 50 percent evaluation.  Thus, the Board concludes, with resolution of reasonable doubt in the appellant's favor, that a 50 percent rating under Diagnostic Code 9411 is warranted for the period prior to March 8, 2007, under the regulations currently in effect.  38 C.F.R. § 4.7.

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 50 percent prior to or after March 8, 2007.  First, the increase to 50 percent prior to March 8, 2007 is warranted only through the application of the reasonable- doubt doctrine.  Second, symptoms such as a decline in personal hygiene, spatial disorientation, near-continuous panic, or other symptoms set out for the 70 percent rating are not shown.  VA examiners have repeatedly described the Veteran as oriented with no evidence of psychotic thought.  In January 2009 and August 2010, the VA examiners described the Veteran as well-groomed.  The Board acknowledges that the Veteran has reported difficulty with marital and familial relationships, stating that he was married six times, but told the January 2009 VA examiner that he was in a relationship and had contact with his children and two of his grandchildren.  As such, a rating in excess of 50 percent is not warranted at any time since the Veteran filed his initial claim in November 2003.

In sum, resolving reasonable doubt in the Veteran's favor, a 50 percent rating for PTSD is granted prior to March 8, 2007, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 50 percent prior to and after March 8, 2007.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.


2. Hepatitis C

The September 2004 rating decision granted service connection and an initial noncompensable rating for hepatitis C under Diagnostic Code 7354.  A January 2010 rating decision granted service connection for cirrhosis of the liver.  Then, in the August 2010 rating action, the RO awarded a 10 percent disability rating for hepatitis C with cirrhosis of the liver, effective from January 21, 2009. 

38 C.F.R. § 4.114, provides the schedule of ratings and diagnostic criteria for evaluating disorders of the digestive system.  Under 38 C.F.R. § 4.114, a single evaluation will be assigned under the diagnostic code reflecting the predominant disability picture.

The Veteran's hepatitis C disability is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7354 that governs the evaluation of hepatitis C (as well as non-A, non-B hepatitis). 

Under Diagnostic Code 7354, a noncompensable disabiity rating is given for nonsymptomatic hepatitis.  A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly warrants a 60 percent rating.  Id.

Note 1 under Diagnostic Code 7354, provides that hepatitis C sequelae (such as cirrhosis of the liver) will be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354, and under a diagnostic code for sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 C.F.R. § 4.114, Diagnostic Code 7354.

Note 2 under Diagnostic Code 7354 provides that for purposes of evaluating conditions under Diagnostic Code 7354, 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See Note 2 following 38 C.F.R. § 4.114.

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  38 C.F.R. § 4.114, Diagnostic Code 7312 (2010).  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  An "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

The Veteran contends that he is entitled to a higher rating for his service-connected hepatitis C.  Upon review of the evidence of record, the Board concludes that the evidence is in approximate equipoise as to whether a 10 percent rating is warranted prior to January 21, 2009.  Hence, to that extent the claim is granted.  However, a rating in excess of 10 percent for hepatitis C with cirrhosis of the liver is not warranted for any time since the Veteran filed his initial claim in November 2003.

The medical evidence of record reflects the Veteran was diagnosed with hepatitis C in the mid-1990s.  

In a December 1999 administrative decision, the Social Security Administration (SSA) found the Veteran totally disabled and eligible for benefits due to hepatitis C and severe side effects from hepatitis C treatment.  He was found unable to work since August 1998.

Private medical records, dated in December 2003, indicate that the Veteran was seen for his hepatitis C and doing well.  Results of a computed tomography (CT) scan of his abdomen and pelvis taken that month include an impression of mild hepatomegaly with no evidence of hepatic space occupying lesion or bile duct dilatation.

In September 2004, the Veteran underwent VA examination.  According to the examination report, there was no history of abdominal pain, nausea, vomiting, hematemesis, or melena.  His appetitie was good.  He had gastric bypass surgery for treatment of obesity to achieve better control of diabetes.  He had occasional abdominal distention with flatulence.  There was no history of fever, chills, or skin rash.  He had jaundice in the past, but not for the last two years.  He was treated for six months for hepatitis C with ribavirin and interferon four years earlier but the treatment was ineffective and the hepatitis C was still active.  Liver enzymes remained elevated.  Serum bilirubin was normal.  

Objectively, the Veteran was 5 feet 6 inches tall, weighed 186 pounds, and had a short and stocky build.  There was no recent weight gain or loss and no evidence of malnutrition, malabsorption, or steatorrhea.  He was not jaundiced and there were no prominent veins on the chest wall or on the anterior wall of the abdomen.  His abdomen was soft and there was no tenderness, muscle guar, and no mass palpable.  The liver and spleen were not enlarged and there were no ascites.  There were normal peristaltic sounds and no peripheral edema.  The diagnosis was chronic hepatitis C.

A December 2004 signed physician's statement from R.L.H., M.D., a gastroenterologist, is to the effect that the Veteran had cirrhosis secondary to hepatitis C with symtoms of chronic fatigue, weakness, easy bruising, prone to infections, and myalgias.  It was noted that the Veteran was immuno-compromised.  Results of liver function tests were chronically elevated, and hemoglobin was chronically low, requiring supplements.  Results of a computed tomography (CT) scan showed hepatomegaly but no hepatoma.  Depression was associated with the Veteran's disorder and he was unable to work full time since February 2000. 

May 2005 VA outpatient records reveal that the Veteran requested to discontinue his treatment for hepatitis C due to flu-like side-effect symtoms.  He was quite fatigued and depressed, but denied myalgias and skin rash.  A June 2005 clinic note indicates that the Veteran achieved loss of the hepatitis C virus after three months of therapy.

In her September 2005 signed statement, the Veteran's wife said he experienced hepatomegaly, daily fatigue, malaise, periods of anorexia, nausea, vomiting, joint pain and pain.  He also had extreme itching and jaundice.  She indicated that the Veteran had periods of bedrest but not under physician's care as doctors advised that there was nothing to be done for his symtoms.  He was unable to work due to hepatitis.  

In an October 2005 written statement, Dr. R.H. said that he treated the Veteran for many years.  The Veteran now had chronic hepatitis C that was refractory to treatment and developed cirrhosis.  It was noted that the Veteran experienced chronic fatigue, an inability to sleep, arthralgias, and depression, with transaminases and mild anemia.  According to Dr. R.H., the Veteran's health problems from hepatitis C continued to be debilitating and disabling.

A September 2007 VA outpatient gastroenterology clinic record reflects the Veteran's history of treatment with ribavirin that was discontinued because of side effects in May 2005.  He was last seen in November 2006 and was evaluated for renal mass versus a hematoma.  He had increased fatigue and worsening pruritus.  He weighed 165 pounds.  The impression was chronic hepatitis C with early cirrhosis on biopsy.

A February 2008 VA outpatient record notes a history of stable hepatitis C symtoms since September 2007.  He had increased fatigue (day/night reversal), pyrosis, and weight loss.  The impression was chronic hepatitis C with early cirrhosis on biopsy in 1995.

A January 21, 2009 VA examination report reflects the Veteran's history of treatment for hepatitis C with Ribavirin and Interferon from 1999 to 2001 that caused nausea and flu-like sickness and was ineffective.  His hepatitis C remained positive.  In 2004, his liver enzymes were marginally elevated but serum bilirubin was normal and he was not jaundiced.  At that time, his appetite was good and there was no abdominal pain, nausea, vomiting, hematemesis or melena.  The Veteran had a history of alcoholism in the past and still drank 12 cans of beer a week. 

Further, the report indicates that, during 2005, the Veteran was again treated for hepatitis C with Ribavirin and Interferon for three months after which there was complete clearance of the hepatitis C virus.  Treatment was discontinued in May 2005 due to severe side effects from it.  In 2008, his serum bilirubin was slightly elevated and liver enzymes were moderately elevated.  The VA examiner speculated that the abnormal liver function tests could be due to alcoholism.  In March 2008, the Veteran was reported to be negative for hepatitis C antibody.  His appetite was fair and he lost considerable weight in the past due to gastric bypass surgery for diabetes and obesity.  His body weight was stable for the past year.  The examiner noted that, in September 2009, his weight was 149 and he gained 11 pounds since September.  The Veteran denied abdominal pain, nausea, or vomiting, hematemesis, or melena.

Objectively, the Veteran had a moderate build and fair nourishment with no evidence of malnutrition.  He was 5 foot 6 inches tall and weighed 158 pounds.  He was not jaundiced and there were no prominent veins on the abdominal or chest wall.  His abdomen was soft and there was no tenderness or muscle guard.  The liver and spleen were not enlarged and there were no ascites.  Results of blood tests performed at the time of examination showed the hepatitis C antibody was positive.  Results of liver function tests were elevated indicating active liver disease.  The VA examiner opined that the Veteran had active hepatitis that was moderately severe.  

According to the March 2009 VA outpatient psychiatry record, the Veteran felt depressed but it was difficult to determine its depth as his gastrointestinal doctor felt his lack of energy and recent 10 to 15 weight loss was due to his hepatitis C that did not respond to three courses of antiviral therapy.

Results of an echocardiogram of the Veteran's abdomen performed by VA in April 2009, were reported to include an impression of coarsened hepatic echotexture suggestive of cirrhotic changes.  Mild interval increase in splenic size with no evidence of ascites and patent portal vein.

A January 2010 VA examination report reflects the Veteran's contention that he had cirrhosis due to hepatitis C.  He had renal insufficiency but denied any lethargy, no weakness and no anorexia, and reported that he gained weight.  As to his hepatitis C, the Veteran said he was treated three times between 1999 and 2001 and, the last time, had to quit within a few months due to side effects.  The Veteran currently complained of progressive fatigue over the last 4 to 5 years.  He denied nausea, vomiting, anorexia, weakness, and right upper quadrant pain.  He gained weight since September 2009, and denied weight loss.  The Veteran had hepatomegaly by echocardiogram of the abdomen performed by VA in April 2009.  He did not have any extrahepatic manifestations, no episodes requiring bedrest, or treatment by a physician in the last 12-month period.  As to cirrhosis, he denied ascites, portal gastropathy, portal hypertension, hemorrhage with varicosities and hepatic encephalopathy.  

Objectively, the Veteran was described as well-developed and well-nourished and not in acute distress.  His abdomen was soft and the examiner was unable to feel any enlarged liver.  There was no tenderness, organomegaly, and hernia.  There were no signs of cirrhosis as noted.  Mild elevation of liver enzymes was noted on September 2009 blood tests.  The examiner noted the Veteran's history of alcohol use and chronic hepatitis C treated with three courses of medication but still active.  Both alcohol use and hepatitis C were noted to contribute to cirrhosis of the liver.

During his July 2010 RO hearing, the Veteran complained of itching inside, vomiting when he ate, fatigue, loss of energy, and an inability to tolerate medication for hepatitis C.

After reviewing the record and the relevant rating criteria, it is concluded that a 10 percent rating, but no more, is warranted for the Veteran's hepatitis C for the period prior to January 21, 2009.  The VA and non-VA medical records and examination reports suggest that a 10 percent rating is possibly in order.  In December 2003, the private CT scan showed mild heptomegaly and, in October 2005, Dr. R.H described the Veteran's health problems from hepatitis C as debilitating and disabling, with chronic fatigue, depression, arthralgias but only mild anemia was noted.  The records further show that the Veteran experienced side effects from repeated courses of treatment for hepatitis C.  Although, in 2008, the VA records reveal that he had stable hepatitis symptoms since 2007.  While the Veteran has consistently complained of fatigue, he has denied symtoms of nausea, vomiting, malaise, anorexia or incapacitating episodes.

The September 2004 and January 2009 VA examination reports reflect symptoms consistent with a 10 percent evaluation.  The other objective medical evidence, including the VA and non-VA treatment records, dated from 1999 to 2009, further demonstrates that the Veteran reported fatigue and depression, with clinical evidence of heptomegaly, arthralgias, and other debilitating and disabling symtoms due to hepatitis C - essentially commensurate with a 10 percent rating, but denied symptoms of malaise, anorexia, or incapacitating episodes.

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether it is reasonable to conclude that the disability picture is comparable to a 10 percent evaluation prior to January 21, 2009.  Overall, the evidence shows that there is a question as to which of the two evaluations should apply, noncompensable or 10 percent, since the current level of disability arguably, but not clearly, approximates the criteria for a 10 percent evaluation.  Thus, the Board concludes, with resolution of reasonable doubt in the appellant's favor, that a 10 percent rating under Diagnostic Code 7354 is warranted for the period prior to January 21, 2009, under the regulations currently in effect.  38 C.F.R. § 4.7.

However, the record does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 10 percent prior to or after January 21, 2009.  First, the increase to 10 percent prior to January 21, 2009 is warranted only through the application of the reasonable- doubt doctrine.  Second, the January 2009 VA examiner reported that the Veteran's weight was stable and he denied abdominal pain, nausea, vomiting, hematemesis or melena, although liver function tests showed active disease considered moderately severe.

Moreover, in January 2010, the VA examiner reported that the Veteran had fatigue that was progressive over the past four or five years but denied nausea, vomiting, anorexia, weakness, and abdominal pain.  He gained weight since September 2009, and had heptomegaly, but did not have extrahepatic manifestations and had no episodes requiring bedrest.   

Thus, while there is evidence of fatigue and hepatomegaly, there are no symptoms of malaise and anorexia (without weight loss), requiring dietary restriction or continuous medication; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period due to the service-connected hepatitis C such as to warrant a 20 percent rating either prior to or after January 21, 2009.

In reaching this conclusion, the Board is cognizant that the medical records reflect that the Veteran's weight appears to have fluctuated during the pendency of his claim, and he lost over 30 pounds, with his reported weight of 186 pounds in September 2004; 165 pounds in September 2007; 149 pounds in September 2009; and 158 pounds in January 2010.  However, the records also show that no VA examiner described the Veteran as malnourished or in poor condition.  In fact, the private medical records from the mid 1990s show that the Veteran underwent gastric bypass surgery to reduce his weight to control his diabetes mellitus.  Notably, in September 2004, the VA examiner described the Vetran as short and stocky and, in January 2009, he was described as moderately built.  But, his weight was stable by 2009 and, in January 2010, he reported that he gained weight and the VA examiner described him as well-developed and well nourished.  Such findings are not reflective of a rating in excess of a 10 percent rating for hepatitis C prior to or after January 21, 2009.  38 C.F.R. § 4.112.

As well, the recent VA examination reports include diagnoses of cirrhosis associated with the Veteran's hepatitis C, but portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss is not shown such as to warrant an increased (30 percent) rating under Diagnostic Code 7312.

In sum, the Board concludes that an initial 10 percent rating for hepatitis C is warranted prior to January 21, 2009, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 10 percent at any time since the Veteran filed his initial claim in November 2003.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

The Board has also considered whether the Veteran's PTSD and hepatitis C disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board recognizes that the Veteran was awarded SSA disability benefits, based upon his hepatitis C disorder, effective from August 1998.  The Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion (regarding the award of an increased rating), as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board does not find that symptoms of hepatitis C by themselves are totally disabling.  


2. Service Connection for Hypertension

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of cardiovascular-renal disease, including hypertension, in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service- connected disease or injury.  38 C.F.R. § 3.310(a). With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends that service connection is warranted for his hypertension disorder.  In his oral and written statements in support of his claim, he maintains that his high blood pressure readings are due to his service-connected PTSD.  Thus, he argues that service connection is warranted for his resulting hypertension.

As discussed above, the record reflects that, in the May 2004 rating decision, the RO granted service connection for PTSD.

However, upon review of the probative medical evidence of record, the Board finds that service connection for hypertension is not warranted.  VA examiners in 2004 and 2010 found no evidence of hypertension in service or any evidence relating any currently diagnosed hypertension disorder to the Veteran's service-connected PTSD and diabetes mellitus.

Service treatment records are not referable to complaints or diagnoses of, or treatment for, hypertension.  When examined for separation in December 1967, the Veteran's cardiovascular system was normal and hypertension was not noted.

Post service, a June 1984 private medical record reflects a past medical history of increased blood pressure.

A July 2004 VA examination report indicates that the examiner reviewed the Veteran's medical records.  It was noted that the Veteran was known to have hypertension since the 1970s for which he took prescribed medication.  He also had diabetes mellitus since the 1980s.  Upon clinical examination, the diagnoses included hypertension.  In the VA examiner's opinion, the Veteran had essential arterial hypertension that was unrelated to diabetes mellitus; thus, his hypertension was not due to diabetes mellitus.  

A January 2010 VA examination report notes that the Veteran had hypertension since his early 20s, the same time as he developed diabetes mellitus.  The examiner opined that the Veteran's essential hypertension was less likely as not caused by or due to his service-connected diabetes mellitus.

A July 2010 VA examination report indicates that the examiner reviewed the Veteran's medical records and conducted a clinical evaluation.  The pertinent diagnosis was essential hypertension that was under control.  According to the VA examiner, PTSD was not considered as a cause for hypertension and it was less likely as not caused by or a result of PTSD.  

The Veteran has contended that service connection should be granted for hypertension, including as due to service-connected PTSD.  Although the evidence shows that the Veteran currently has essential hypertension, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his cardiovascular system was normal on separation from service and the first post service evidence of record of hypertension is from the early 1970s, several years after the Veteran's separation from service.  Moreover, in July 2004 and January 2010, two VA examiners opined that the Veteran's hypertension was not due to his service-connected diabetes mellitus and, in July 2010, a VA examiner opined that PTSD was not considered as a cause for hypertension that was less likely as not caused by or a result of PTSD.  In short, no medical opinion or other medical evidence relating the Veteran's hypertension to service or any incident of service, including service-connected PTSD and diabetes mellitus, has been presented.  The Veteran does not claim and the record does not show that hypertension is in any way related to hepatitis C or any other service-connected disability.  His hypertension has been characterized as essential and not portal.  There is no suggestion in the record that service-connected disability  has resulted in any permanent, measurable increase in the severity of hypertension pathology.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, high blood pressure readings, as contrasted with symptoms of pain and limited range of motion of the low back, for example, are not subject to lay diagnosis.  The Veteran can report having headaches, pain, or lightheadedness.  Nevertheless, those are subjective symptoms and the associated disorders are not readily identifiable in a way that may be observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any hypertension diagnosis nor does he have the medical expertise to provide an opinion regarding its etiology.

While the Veteran maintains that he has hypertension related to his service-connected PTSD, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, supra.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, including as due to his service-connected PTSD, and his claim must be denied.




(CONTINUED ON NEXT PAGE)




ORDER

An initial 50 percent rating, but no more, for PTSD is allowed, subject to the laws and regulations governing the award of monetary benefits.

An initial 10 percent rating, but no more, for hepatitis C is allowed, subject to the laws and regulations governing the award of monetary benefits.

Service connection for hypertension, including as due to service-connected PTSD, is denied.


REMAND

The record reflects that, in October 2005 signed statements, the Veteran reported that he was unable to work due to the severity of his service-connected hepatitis C and PTSD, essentially raising a claim for a TDIU, and he provided a copy of the December 1999 SSA decision that granted him disability benefits due to hepatitis.  In January 2006, the RO received the SSA records that found the Veteran totally disabled and unable to work due to hepatitis and the severe side effects from treatment for the disorder.

In an April 2006 letter to the Veteran, the RO advised that his TDIU claim was inextricably intertwined with his increased rating claims for PTSD and hepatitis C and would be addressed as part of his appeal.  No further action was evidently taken by the RO on his TDIU claim.  Then, in December 2009, the Veteran filed a formal claim for a TDIU.  An August 2010 record indicates that the Veteran again requested that the RO consider his TDIU claim, which has yet to be adjudicated.

A TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.
 
Accordingly, the case is REMANDED for the following action:

The RO/AMC should undertake all necessary additional development and then adjudicate the claim for entitlement to a TDIU (see Rice v. Shinseki, supra) in light of all evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.


Then, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need taken no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


